O’CONNELL, J.
This is a condemnation proceeding. The property condemned was owned by defendant Laura Ernest and was occupied by defendant Fred Knapp under a lease which had approximately eight years to run at the time of the taking.① The case was tried by the court without a jury. Judgment was entered for $46,400 as the value of the property taken. Thereafter the proceeding continued for the purpose of making an apportionment of the amount awarded according to the value of the respective interests of lessor Ernest and lessee Knapp. After hearing the testimony of various value witnesses the court found that defendant Knapp’s leasehold interest had a value of $10,540. A decree awarding this amount to Knapp was entered.
Defendant Ernest appeals, contending that the court’s evaluation of the leasehold interest was too high and that it was not supported by sufficient evidence.
The testimony of Knapp’s witness, an expert appraiser, computed the value of the leasehold upon the basis of income which could be derived from various uses to which the premises could be put. Defendant Ernest contends that the prospect of receiving income for these uses was “speculative.” We have carefully examined the testimony in this respect and find it no more speculative than most evidence of value in condemnation cases. We agree with the trial court’s evaluation of the evidence.
There is no merit to defendant Knapp’s cross-appeal. The decree of the lower court is affirmed.

 The defendants Beagle were adjudged to have no interest in the property and have not appealed.